UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
YASIN MUHAMMED BASARDH,                    )
                                           )
                        Petitioner,        )
                                           )
            v.                             ) Civil Action No. 05-cv-889 (ESH)
                                           )
GEORGE W. BUSH et al.,                     )
                                           )
                        Defendants.        )
__________________________________________)


                                       FINAL JUDGMENT

       Before the Court is petitioner’s motion for judgment, respondents’ opposition, and

petitioner’s reply, all of which are classified documents. Based on the hearing held on this date

and the entire record herein, and for the reasons set forth on the record during the unclassified,

sealed portion of the hearing, it is hereby

       ORDERED that petitioner’s motion for judgment is GRANTED. It is further

       ORDERED that Yasin Muhammed Basardh’s petition for writ of habeas corpus is

GRANTED. It is further

       ORDERED that respondents are directed to take all necessary and appropriate

diplomatic steps to facilitate the release of petitioner Basardh forthwith.

       SO ORDERED.



                                               _________/s/______________
                                               ELLEN SEGAL HUVELLE
                                               United States District Judge


Date: March 31, 2009